Citation Nr: 1511723	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for pleural plaquing, to include as due to asbestos exposure.  

2. Entitlement to service connection for a cervical spine disability.  

3. Entitlement to service connection for a lumbar spine disability.  

4. Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

5. Entitlement to service connection for a right shoulder disability.  

6. Entitlement to service connection for a left shoulder disability.  

7. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

8. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  The April 2011 rating decision denied service connection for pleural plaques, right and left shoulder disabilities, a cervical spine disability, and residuals of a TBI.  It also granted service connection for PTSD and assigned an initial 30 percent disability rating.  The May 2011 rating decision denied service connection for a lumbar spine disability.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from May 2010 to May 2012 that are not associated with the Veteran's paper claims file.  In the August 2012 Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  Here, the Veteran has claimed entitlement to an increased rating for his service-connected PTSD and has stated that he is unable to work. Therefore, under Roberson, an informal claim for TDIU has been raised.  

The issues of entitlement to service connection for right and left shoulder disabilities, to an increased initial rating for PTSD, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has pleural plaquing that began during active service or is related to an incident of service. 

2. The preponderance of the evidence reflects that the Veteran does not have a cervical spine disability due to any incident of his active duty service. 

3. The preponderance of the evidence reflects that the Veteran does not have a cervical spine disability due to any incident of his active duty service.

4. The preponderance of the evidence reflects that the Veteran does not have residuals of a TBI due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. The Veteran's pleural plaquing was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The Veteran's cervical spine disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

3. The Veteran's lumbar spine disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

4. The Veteran does not have residuals of a TBI that were incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in September 2010 satisfied the duty to notify provisions with regard to the Veteran's claims.  With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, service personnel records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The August 2010 opinion for the Veteran's cervical spine disability is inadequate because the examiner based it solely on a "lack of intercurrent evidence" without further explanation.  However, the August 2012 spine examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a well-reasoned rationale for the opinion.  See Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The May 2011 VA examination for the Veteran's lumbar spine disability is adequate because the examiner reviewed the record and provided a well-reasoned rationale for the opinion.  Id.  As discussed below, the June 2010 VA TBI examination, by itself, is not probative because the examiner stated that he would be required to speculate.  However, when read together with the August 2010 VA neuropsychological evaluation and subsequent addendum opinion, there is an adequate examination and rationale of record.  Id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Pleural Plaquing

A May 2007 private CT scan of the Veteran's chest revealed focal pleural thickening.  The first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  The Veteran asserts that he was exposed to asbestos in service, which resulted in his pleural plaques.  With respect to claims involving asbestos exposure, VA must first determine whether military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  Then, it must determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1 MR, Part IV.ii.1.H.29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The Veteran's service personnel records show that he was an airplane mechanic, which is an occupation with a high probability of asbestos exposure.  Following service, the Veteran worked as a bartender and then at a water plant, neither of which resulted in asbestos exposure.  Therefore, affording the Veteran the benefit of the doubt, he was exposed to asbestos in service.  The second element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

The May 2007 CT scan report noted that some of the pleural thickenings had calcification and that "...these findings may be the sequelae of asbestos related pleural disease."  The physician added that there were "some minor dependent interstitial changes" that were "...felt to represent some atelectasis or scarring," but that he did not have "striking interstitial lung disease."  Speculative language such as "may be" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  However, later in the report, the physician concluded that "... the patient does have pleural plaquing suggestive of asbestos related pleural disease."  The physician's conclusion provides probative evidence in support of the Veteran's claim. 

The Veteran underwent a VA examination in November 2010.  The examiner noted that during a CT scan conducted to determine the cause of the Veteran's nausea, there was an incidental finding of pleural plaquing.  The examiner stated that an opinion could not be provided without speculation because it was an "incidental" finding.  Further, lung disease from asbestos exposure decreases oxygen diffusing capacity and the Veteran's pulmonary function test (PFT) was normal.  The examination report is not probative because it does not provide an opinion.  

Based upon the May 2007 CT scan noting pleural plaquing suggestive of asbestos related disease, the Board finds that the preponderance of the evidence is in favor of service connection for pleural plaquing.  38 U.S.C.A. § 5107(b) (West 2014).  Service connection for pleural plaquing is granted.  

Cervical Spine Disability

The Veteran has been diagnosed with a cervical spine disability.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.  He asserts that it was caused by his April 1975 motor vehicle accident (MVA) that occurred during active duty.  His STRs confirm that on April 4, 1975, he was a passenger in an MVA.  The second element of a service connection claim is satisfied.  Id.  

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis of the cervical spine) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, the evidence does not show that the Veteran's cervical spine arthritis was present during the year following separation.  Although the Veteran has asserted that his pain has persisted since his MVA, the August 2012 VA examiner noted that subsequent to service, the Veteran was an active participant in martial arts, which "...required at least a moderate degree of normal spinal/neck/head motion and flexibility."  The examiner also stated that arthritis was first noted on imaging studies in 2005.  The examiner explained that there was no objective evidence that the Veteran's neck disability, let alone arthritis, was present in 1975.  Presumptive service connection is not for application.

Arthritis is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b) (2014); see also Walker, 708 F.3d 1331.  The Veteran asserts that his neck pain began after his April 1975 MVA and has continued since that time.  However, the Board finds that the most probative evidence of record does not support a finding of continuity of symptoms.  

After his April 4, 1975 MVA, the Veteran was admitted to the hospital for treatment of his injuries.  On admission, he had a concussion, lacerations of the skull and tongue, a left ankle fracture, and a right arm injury.  No cervical spine disability or symptoms were noted.  On the morning of April 8, he complained of neck tightness.  The nurse wrote "neck looks good" in his record, and there was no tightness on physical examination.  The pain resolved after a massage.  The Veteran stated that he had neck tightness each morning.  On April 10, he reported neck pain a second time, and it resolved after a massage with ointment.  The remaining STRs are negative for reports of neck pain.  Significantly, the remainder of the Veteran's inpatient treatment records for his MVA-related injuries do not mention his neck again.  This supports a finding that his neck symptoms did not persist.  Further, no neck abnormality was noted at his June 1975 separation examination.  

The Veteran's pre-separation physical examination is particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's STRs, including those of his treatment for his MVA-related injuries, provide evidence against a finding of continuity of symptoms and render his assertion not credible.  The STRs from his period of hospitalization are very detailed and neck symptoms were noted only twice during his 19 day hospitalization.  The STRs are more probative that the Veteran's assertions regarding continuity of symptoms.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).

In June 2005, Dr. R. P. stated that the Veteran reported a "long history of chronic neck pain after he was involved in a severe motor vehicle accident when he was in the service."  This statement does not support a finding of continuity of symptoms because, as noted above, the Veteran's assertion of continuity of symptomatology is not credible.  Therefore, a grant of service connection based upon continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(a),(b) (2014); see also Walker, 708 F.3d 1331.  

Lastly, the evidence of record does not support a direct nexus between the Veteran's cervical spine disability and service.  

The Veteran underwent a VA examination in August 2010.  The examiner's rationale that the cervical spine disability was not related to service is inadequate because it is based solely on a "lack of intercurrent evidence."  Therefore, it is not probative evidence in favor of or against the Veteran's claim. 

In May 2010, Dr. L. A., the Veteran's private physician, stated that he was in an MVA in service and that he had a neck injury.  Dr. L. A. stated that, "[m]edical records available for review will be noted."  He did not note the Veteran's STRs, nor did he discuss any of their contents in his initial analysis.  Dr. L. A. noted that an MRI of the Veteran's neck taken in June 2005 revealed degenerative disc disease, spondylosis, and foramen stenosis.  Dr. L. A. concluded that the Veteran's neck pathology was "...more likely than not related to his original severe neck injury from 1975."  He subsequently wrote an addendum in  which he stated, "I have reviewed the Naval medical records from the 1975 car accident.  More likely than not that the injury to the c-spine and lower lumbar are connected to this accident."  

Dr. L. A. concluded that the Veteran had a "severe neck injury" in service when the treatment records following the MVA do not note any kind of neck injury.  Instead, they note two reports of neck tightness that responded to massage and ointment.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, Dr. L. A. based his findings on a "severe neck injury" which the contemporaneous STRs do not document.  His opinion is not based on an accurate factual basis and is therefore assigned less probative weight.  Further, he did not provide any explanation or rationale in support of his conclusion, which further reduces the probativity of his opinion.  

In June 2010, Dr. L. A. stated that the Veteran's cervical spine disability was progressive since the MVA.  However, no explanation was provided for this statement and therefore it is assigned less probative weight.  

The Veteran underwent a second VA examination in August 2012.  The examiner diagnosed degenerative disc disease and arthritis confirmed by x-ray.  The examiner reviewed the Veteran's claims file, including his STRs.  He noted that the Veteran was admitted to the hospital after his MVA and was diagnosed with a concussion, lacerations, a left ankle fracture, and a right wrist injury.  The examiner emphasized that x-rays taken of his skull and neck were negative, and that no neck injury was diagnosed during the course of treatment for the MVA-related injuries.  He noted that the Veteran complained of neck tightness in the mornings, but stated that it improved after massage with ointment.  Significantly, he explained that complaints of muscle soreness, tightness, and stiffness, 

...most often in neck, back and chest, are extremely common shortly after any type of MV[A] due to the speed and forces involved in sudden deceleration and other forces of collision.  The acute muscle [symptoms] mentioned to nurses seem to have responded well to simple [treatment] measures, and records are silent on any persistent or new [symptoms] after the first week post-trauma.  

The examiner discussed reasons why the MVA did not cause a neck disability.  The examiner noted that after service, the Veteran worked at a water treatment plant, and noted neck pain when he retired.  However, the Veteran reported that he was an "... active practitioner of martial arts."  The examiner stated that, "[i]t appears that he participated in both occupational and athletic activities for a number of years that required at least a moderate degree of normal spinal/neck/head motion and flexibility."  Further, the examiner stated that the Veteran's history of substance abuse "...could be potentially pertinent because of the possibility of a person repeatedly sleeping or 'passing out' in states of reduced mental status in abnormal positions of spine or extremities, that a person not intoxicated would not normally sleep in."  

The examiner specifically addressed Dr. L. A.'s opinion.  He noted that it was not possible to tell which records Dr. L. A. reviewed or how he arrived at his conclusion.  The examiner stated, "...having access to all of the records referenced in the claim and noted above, [the examiner] disagrees with Dr. A[]'s conclusions about connection to the MV[A] of [A]pril 1975."  The examiner concluded that the Veteran's neck disability was not related to the in-service MVA.  He noted that the conditions have existed since 2005, but that there was no evidence that they were present in 1975 after the MVA or were caused by a pathological process triggered by the MVA.  The August 2012 examiner's opinion and rationale provides highly probative evidence against the Veteran's claim.  

The only remaining evidence of record is the Veteran's lay opinion that his current cervical spine disability was caused by his in-service MVA in April 1975.  The Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  
Determining the etiology of the Veteran's cervical spine disability requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low.  

The opinion of the August 2010 VA examiner is more probative than Dr. L. A.'s opinion and the Veteran's lay assertions.  For these reasons, the nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.

Based on the above, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a cervical spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Lumbar Spine Disability

The Veteran has been diagnosed with DJD of the lumbar spine, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  As noted above, the Veteran's STRs show that he was in an MVA in April 1975, satisfying the second element of a service connection claim.  Id.  

In this case, the evidence does not show that the Veteran's lumbar spine DJD was present during the year following separation, therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The Veteran has received orthopedic treatment for other disabilities, since at least 2005.  However, DJD was not shown by imaging studies until 2010.  This was noted by the May 2011 VA examiner, who stated that the Veteran had been under orthopedic care since 2005 but during that time there were no complaints of low back symptoms nor a diagnosis of a low back disability.  Because the record does not show that arthritis was diagnosed until 2010 even though he had been receiving orthopedic treatment for five years prior, presumptive service connection is not warranted.  

Arthritis is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b) (2014); see also Walker, 708 F.3d 1331.  At his May 2011 VA examination, the Veteran reported onset of symptoms after his MVA.  However, his STRs, including those documenting his MVA and subsequent treatment, are entirely negative for any low back symptoms, complaints, or related diagnoses.  The contemporaneous STRs do not support a finding of in-service low back symptoms and are more probative than the Veteran's assertion.  Curry, 7 Vet. App. at 68.  A grant based upon continuity of symptomatology is not warranted.    

The record also does not support a direct nexus.  As noted, his STRs do not contain any references to his low back.  Further, no low back abnormality was noted at his June 1975 separation examination.  His STRs do not support his claim.  

In May 2010, Dr. L. A. stated that he "... reviewed the Naval medical records from the 1975 car accident.  More likely than not that the injury to the c-spine and lower lumbar are connected to this accident."  No rationale was provided.  Therefore, his opinion is afforded less probative weight.

The Veteran underwent a VA examination in May 2011.  The examiner stated that DJD was noted in 2010.  The examiner acknowledged Dr. L. A.'s May 2010 opinion but then stated, 

[h]owever I find that the veteran had no medical care for his back that is on record until 2010.  He was under orthopedic care for at least 5-6 years prior to the time when he was diagnosed with lumbar spine problems.  While his MVA was of severe magnitude, I do not find anywhere in the records where there was any back pain noted.  Arthritis, spondylitis, listhesis are conditions of the back that can occur over time or even be present at birth.  Without definite pathology at the accident, it would be hard to say that the injury caused the condition.  Therefore, the lumbar spine condition is less likely as not caused by or a result of the motor vehicle accident that occurred in the service.

The May 2011 VA examiner's opinion and accompanying rationale provides probative evidence against the Veteran's claim.  The Board emphasizes that the examiner did not rely on the absence of medical records showing a low back disability for a period of many years following service.  Instead, he noted that the Veteran was receiving orthopedic care for 5 to 6 years prior to his diagnosis of a low back disability.  He based his opinion upon a lack of mention of back symptoms during the 5 years of prior treatment.  His opinion is more probative than Dr. L. A.'s opinion which is not accompanied by an explanation. 

Lastly, the Veteran's lay opinion that his low back disability is related to his in-service MVA is less probative.  As noted above, he is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, determining the etiology of the Veteran's lumbar spine disability requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  See Kahana, 24 Vet. App. 428.  As a result, the persuasive value of his lay assertions is low because he is not competent to render an etiology opinion.  

The opinion of the May 2011 VA examiner is more probative than Dr. L. A.'s opinion and the Veteran's lay assertions.  For these reasons, the nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.

Based on the above, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a lumbar spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

TBI

As noted above, the Veteran sustained a concussion during the April 1975 MVA.  The question in this case is whether the Veteran had a TBI and if so, whether there are any residuals.  For the reasons discussed below, the Board finds that the preponderance of the evidence does not support a finding that the Veteran has had residuals of a TBI during the appeal period.  

The Veteran has undergone multiple VA evaluations to determine whether he has residuals of a TBI.  In July 2010, he underwent a VA TBI examination with his wife present.  He reported sustaining a head injury in the April 1975 MVA.  The examiner noted that when the Veteran was admitted to the hospital, he was lethargic and had alcohol on his breath, and had a laceration on his scalp.  The examiner noted that when admitted, the Veteran's neurological examination was normal except for absent deep tendon reflexes.  The examiner noted that the Veteran was in the hospital for 10 days for repair of a left ankle fracture, but a concussion was noted on discharge.  The examiner stated, "[i]t should be noted though that there was no indication of L[oss] O[f] C[oncsiousness] at the time of the original examination for any indication of cognitive sequelae for the veteran's concussion."

At the examination, the Veteran reported that he regained consciousness in the hospital two to three days after the MVA and that he remembered the point where he "came out of a coma."  He stated that he was in the hospital for "about 3 weeks," and that he was discharged from service for a head injury and that his head "was not right."  In response to the Veteran's self-report, the examiner stated, 

[p]lease note the inconsistencies between the veteran's self-report of the severity of his head injury and the Service Treatment Records noted above, which did not indicate a coma, but only self-reported LOC, though the veteran was conscious at the time of the admission to the hospital.  It also should be noted that the STRs indicated his time in the hospital was spent recovering from other injuries than his head injury.  

The examiner concluded that the Veteran had a concussion during his MVA, "...but there was no indication of moderate to severe TBI.  It should be noted that mild TBI usually has a course of progressive improvement within 6 months to a year."  

The July 2010 VA examination diminishes the Veteran's credibility.  The examiner found that the Veteran did not put forth good effort during all of the testing that was conducted.  The examiner noted, "[a]ll of the cognitive instruments are vulnerable to insufficient effort which can underestimate the examinee's true cognitive ability.  Such concerns are especially important in situations of secondary gain."  The examiner stated that effort at exam was "mixed."  Specifically, his RBANS Effort Index was EI = 0, which the examiner explained meant "indicating good effort."  However, the score on the Symptom Validity Scale of the MMPI was "very highly elevated, suggesting very significant concerns about exaggeration of self-reported neurocognitive symptoms.  Further symptom validity testing would be necessary in order to establish valid effort to a reasonable degree of certainty."  This calls the Veteran's credibility into question regarding his reported symptoms.  

The examiner concluded that the testing indicated "severe cognitive impairment on measures of immediate memory and significant cognitive impairment in delayed memory."  He also had deficiencies in verbal fluency, processing speed, and cognitive flexibility relative to intelligence level.  Significantly, however, psychometric testing and inconsistency between 

performance and test results raised concerns about possible exaggeration of neurocognitive symptoms.  Further the veteran reported that he was a long-term consistent marijuana user and had taken marijuana before his examination.  Research cited above strongly suggests decreased cognitive functioning of all of the impaired areas found on this examination.  Given these inconsistencies, conclusions about a cognitive residuals of TBI related to service diagnosis is based on psychometric findings cannot be reliably advanced.  

The examiner concluded that no diagnosis could be reliably made because of the possibility of exaggeration of symptoms.  He explained, "in the absence of confirming objective data, it would [be a] matter of mere speculation to determine whether or not the subjective complaints reported by the veteran are due to the TBI in service."  The examiner noted that the Veteran was scheduled to undergo a neuropsychological evaluation to further investigate his symptoms.  

Because the examiner stated that he could not provide an opinion without resorting to speculation, the report is therefore not probative with regard to whether the Veteran sustained a TBI in service that caused a current disability.  However, the opinion is adequate because the examiner provided a reason why speculation was required (the absence of confirming data).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, the July 2010 examination report significantly damages the Veteran's credibility regarding his reported symptoms.  

The Veteran underwent a neuropsychological evaluation on August 2, 2010 with Dr. J. E., a VA neuropsychologist.  The Veteran reported that he lost track of "4 or 5 months" after his MVA.  Dr. J. E. noted that the Veteran maintained focus at the examination but was distracted by his own thoughts and frequently segued into irrelevant experiences and references.  This rendered his memory defective.  The Veteran's cognitive assessment was "quite poor" in the area of memory.  Concurrent tests of memory effort "...fell in ranges consistent with inadequate effort."  The tests were repeated "...in a different and more basic format and he again failed measures of effort."  The Veteran was instructed multiple times that he needed to perform to best of his ability.  "Although he did provide full effort on most measures the memory measures were statistical outliers - too low even for brain injured comparison groups but were more consistent with chronic pain  and likely also cannabis dependence."  Dr. J. E. noted that the Veteran's overall performance was "...within average range..." but that his memory and new learning ability and recall of visual information was impaired.  He also had impaired new learning for verbal information which was "...suspicious for either the long term effects of [c]annabis use or marginal effort but not consistent (in isolation as these deficits were) with TBI...."  Dr. J. E. added that the Veteran's pattern of impairment was "...generally found when there is a more psychological basis for the reported memory complaint."  Dr. J. E. explained that,

The correlation coefficient (.51) and Pattern Match (.70) are high for both Chronic Pain and patients with physical problems and complaints such as somatization pain disorder.  I[t] also makes intuitive sense that a remote TBI (35 years ago) would no longer be of significance in the current cognitive profile given the parameters of that injury (released after 10 days).  He is also not clearly malingering ... and does struggle with memory issues which are strongly correlated with the two highest correlated conditions.

Dr. J. E. diagnosed pain disorder with both psychological factors and a medical condition and residuals most consistent with pain disorder and associated medications including cannabis.  He noted that the Veteran had sustained a closed head injury with a loss of conscious of less than one hour with "no significant cognitive residual."  Dr. J. E.'s finding provides significant probative weight against a finding that the Veteran has residuals of a TBI due to service.  Dr. J. E. conducted an extensive battery of tests including measurement of the Veteran's effort and provided a rationale for his negative opinion.  Dr. J. E.'s finding that the Veteran did not put forth good effort for part of his evaluation diminishes the Veteran's credibility.  

On August 5, 2010, an addendum was made to the July 2010 VA examination report which discussed Dr. J. E.'s neuropsychological assessment.  After summarizing Dr. J. E.'s findings, the examiner noted, "...this finding further confirmed this examiner's concern that memory impairments on the C&P Neurocognitive Screening were improbable and that a diagnosis of cognitive disorder NOS secondary to TBI could not be made to a reasonable degree of psychological certainty."  The August 2010 addendum provides additional evidence against the Veteran's claim.  

At his November 2012 VA PTSD examination, the examiner stated that the Veteran has not been diagnosed with a TBI.  

As a whole, the VA treatment records, especially the highly probative opinion of Dr. J. E., provide probative evidence against a finding that the Veteran has residuals of a TBI.  

The Veteran submitted private medical evidence in support of his claim.  In May 2010, Dr. L. A. stated that the "...recalls a loss of consciousness that lasted for a few days," and that the Veteran had "progressive cognitive dysfunction" with "post-concussive syndrome with residuals that appear to have been diagnosed."  For the reasons discussed below, Dr. L. A.'s opinion is less probative.  

Initially, the Board notes that the STRs contemporaneous to the Veteran's MVA show that he was conscious when he was admitted to the emergency room.  He was lethargic but capable of answering questions, as he was able to state that he had consumed alcohol and report that he had lost consciousness.  His STRs show that he was admitted at 5:00 am on April 5, 1975.  He reported that he was in an MVA "somewhere in Oakland before 2400," but that he did not remember the time of the accident.  Subsequently, he reported leaving a friend's house at 8:00 pm and that the MVA was at approximately 10:00 pm at night.  The STRs show that the Veteran reported losing consciousness during the MVA, but that he regained it on the ambulance ride to the emergency room.  Assuming that the accident occurred at 10:00 pm on the night of April 4, 1975, the longest he could have been unconscious was from 10:00 pm until he was admitted to the hospital at 5:00 am on April 5, 1975.  This amounts to approximately seven hours at most, as opposed to multiple days as asserted by the Veteran.  

Further, his STRs do not note a loss of consciousness in the days following the MVA.  To the contrary, the STRs show that the Veteran was awake and responsive.  He answered questions on admission, communicated with nurses, and signed an informed consent form for left ankle surgery on April 8, 1975.  The Veteran's report to Dr. L.A. that he lost consciousness for "a few days" is refuted by the contemporaneous STRs which clearly show that he was conscious at the time he was admitted to the hospital at 5:00 am on April 5, 1975 and thereafter, and is therefore not credible.  VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, the critical question is whether that history was accurate and, as indicated above, the Veteran's assertion regarding his loss of consciousness is not credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Dr. L.A.'s reliance in part on the Veteran's report of losing consciousness for a period of days, which is not credible, reduces the probativity of his statements and his diagnosis of post-concussive syndrome.  

The Veteran's credibility is further damaged because he reported to the July 2010 VA examiner that he was discharged from service because of a head injury.  This was not the case.  After undergoing left ankle surgery, his entire left leg was placed in a cast and he was discharged from the hospital to a Medical Holding Company, where he was to be placed in a short leg walking cast after four to six weeks of additional recovery time.  He was not sent to the Medical Holding Company for a head injury.  His statements regarding his discharge are contradicted by his STRs and are not credible evidence in support of his claim.  

The Veteran asserts that he has residuals of a TBI.  He is competent to report observable symptoms such as perceived memory impairment and other cognitive problems.  Layno, 6 Vet. App. 465.  However, in this case, the Veteran does not possess the training needed to diagnose a complicated medical condition such as a TBI.  Kahana, 24 Vet. App. at 435.  Further, competent medical professionals have determined that his symptoms are more consistent with pain disorder, somatization, and cannabis dependence.  Lastly, for the reasons discussed above, his statements regarding his loss of consciousness are not credible.  His lay assertions are not probative evidence in support of his claim.

In summary, the preponderance of the evidence does not support a finding that the Veteran has residuals of an in-service TBI.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The first element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for residuals of a TBI.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for pleural plaquing is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for residuals of a TBI is denied.  


REMAND

With regard to the Veteran's shoulder disabilities, a new opinion is needed because the August 2010 opinion is inadequate.  The examiner did not provide a sufficient rationale in concluding that "based on lack of intercurrent evidence," the Veteran's shoulder disabilities were unrelated to service.  Additionally, there are conflicting medical statements from Dr. L. A. that must be addressed.  Specifically, in September 1992, Dr. L. A. stated that the Veteran had shoulder pain following excessive softball activity and had no prior injures.  But, in June 2010, Dr. L. A. stated that the Veteran sustained a shoulder injury during his MVA.  

With regard to the Veteran's low back disability, a new opinion is needed because the May 2011 VA opinion is internally inconsistent.  Specifically, the examiner stated that the Veteran more likely sustained a low back injury during his MVA.  

With regard to the Veteran's PTSD claim, a new examination is needed because the record shows that his symptoms have increased in severity since his August 2012 VA examination.  Specifically, the August 2012 VA examiner listed the Veteran's symptoms as anxiety and depressed mood, and concluded that his PTSD would "likely would not be of such severity as to preclude all types of employment.  In November 2012, Dr. A. F., a private psychologist, stated that the Veteran's PTSD was of increasing severity and that it caused a "significant reduction" in his ability to manage social and occupational tasks, make independent decisions, and understand more than simple instructions.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when, as in this case, the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995

As the resolution of the other issues being remanded will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claims for service connection for shoulder and back disabilities, and to an increased initial rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the August 2010 joints examination so a supplemental opinion may be provided with regard to the Veteran's shoulder disabilities.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The STRs documenting the Veteran's April 1975 MVA and subsequent treatment for injuries sustained.  

ii. A September 1992 statement from Dr. L. A. noting left shoulder pain following "excessive softball activity," and that the Veteran had "[n]o prior history of injuries."

iii. A June 2005 record from Dr. R. P. noting that the Veteran reported intermittent posterior shoulder pain bilaterally since his in-service MVA. 

iv. A September 2007 record from Dr. R. B. noting that the Veteran had shoulder pain that he "... relates back to his time in the Navy approximately 30 years ago."  

v. A June 2010 statement from Dr. L. A. noting that the Veteran injured his shoulder during his in-service MVA.  

vi. The report of the August 2010 VA joints examination.  

d. In providing the requested opinion, the examiner should address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

e. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disabilities began during active service; or, are related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's PTSD, and its impact on his ability to work and daily activities.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the Veteran's July 2010 VA TBI examination, which addresses some of his psychiatric symptoms. 

ii. The August 2010 VA neuropsychological assessment from Dr. J. E. 

iii. The report of the Veteran's October 2010 VA PTSD examination.  

iv. The report of the Veteran's August 2012 VA PTSD examination.  

v. The November 2012 DBQ and opinion from Dr. A. F. 

vi. The November 2012 evaluation from Dr. S. B. 

c. Taking into account the evidence in the claims file, including the Veteran's lay statements, the examiner must determine the current severity of the Veteran's PTSD, and its impact on his ability to work and daily activities.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


